MEMORANDUM **
Carlos Jair Tobar Orejuela, a native and citizen of Colombia, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) decision denying his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1,112 S.Ct. 812, 117 L.Ed.2d 38 (1992), and we deny the petition.
Substantial evidence supports the IJ’s conclusion that Tobar Orejuela failed to establish eligibility for asylum and withholding of removal because he did not show he was or would be persecuted in Colombia on account of a protected ground. See id. at 483-84, 112 S.Ct. 812. Accordingly, Tobar Orejuela’s asylum and withholding of removal claims fail. See Ochoa v. Gonzales, 406 F.3d 1166, 1170-72 *228(9th Cir.2005) (affirming BIA’s denial of asylum and withholding of removal where petitioners failed to prove their persecution was on account of social group or imputed political opinion).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.